 1

 2                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

 3
                                                                          Oct 10, 2019
 4
                                                                             SEAN F. MCAVOY, CLERK


 5
                               UNITED STATES DISTRICT COURT
 6                            EASTERN DISTRICT OF WASHINGTON
 7

 8   LAURIE C., 1                                      No.   4:19-cv-5186-EFS

 9                                  Plaintiff,
                                                       ORDER DENYING AS MOOT THE
10                    v.                               REPORT AND
11                                                     RECOMMENDATION DENYING
     ANDREW M. SAUL, Commissioner of                   PLAINTIFF’S APPLICATION TO
12   Social Security,2                                 PROCEED IN FORMA PAUPERIS

13                                  Defendant.
14

15            Before the Court is Plaintiff’s Application to Proceed in forma pauperis and

16   the Magistrate Judge’s Report and Recommendation to deny Plaintiff’s application

17   because the record reflects that Plaintiff has sufficient finances to pay the cost of the
18
     filing fee and administrative fee. ECF Nos. 2 & 4; see 28 U.S.C. § 1914(a). After the
19
     Report and Recommendation was filed, Plaintiff paid the required fees. Accordingly,
20

21   1   To protect the privacy of this social-security plaintiff, the Court refers to her by first
22
     name and last initial or as “Plaintiff.” See LCivR 5.2(c).
23
     2   Andrew M. Saul is now the Commissioner of the Social Security Administration.
24
     Accordingly, the Court substitutes Andrew M. Saul as the Defendant. See Fed. R.
25

26   Civ. P. 25(d).




                                                                                 Order - Page 1 of 2
 1   the Court denies as moot the unobjected-to Report and Recommendation and
 2
     Plaintiff’s application.
 3
            Accordingly, IT IS HEREBY ORDERED:
 4
            1.     The Report and Recommendation, ECF No. 4, is DENIED AS MOOT.
 5
            2.     Plaintiff’s Application to Proceed in forma pauperis, ECF No. 2, is
 6

 7                 DENIED AS MOOT.

 8          3.     The Clerk’s Office is directed to substitute Andrew M. Saul,
 9                 Commissioner of the Social Security Administration, as the Defendant.
10
            IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
11
     provide copies to all counsel.
12
            DATED this      10th   day of October 2019.
13

14
                                        s/Edward F. Shea
15                                      EDWARD F. SHEA
                                Senior United States District Judge
16

17

18

19

20

21

22

23

24

25

26




                                                                       Order - Page 2 of 2
